DETAILED ACTION
	This office action is in response to the continuation (CON) application and claims filed on September 30, 2020.  This application is a CON of U.S. Application No. 16/211,344, which has matured into U.S. Patent No. 10,830,968 B2.
	Claims 1-18 are pending, with claims 1, 8, and 13 in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which have been received in the parent 16/211,344 application.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on September 30, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (sixteen (16) pages) were received on September 30, 2020.  These drawings are acknowledged.

Specification
The disclosure is objected to because of the following informalities: the 1st paragraphs of the specification should include the most recent US PTO data.  For example, the parent patent number 10,830,968 B2 should be updated.  
Appropriate correction is required.

Claim Objections
The following is an Examiner’s comment on the claim language presented.  Regarding independent claims 1 and 8, the phrase “the optical waveguide penetrates the coating layer” is most clearly understood to mean that these claims require a “first coating layer” and a “second coating layer”, with the optical waveguide therebetween.  See for example Applicant’s Figs. 3 and 6-12 and 1st / 2nd coating layers 110 and 120.  Applicant may consider clearly defining these first and second coating layers with the optical waveguide (300) penetrating between them.  This reading of the claim, with two distinct coating layers, may be more clear and readable.  Appropriate correction is requested for this “penetrates” language but not required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 18, the phrase “is at a substantially same height” in the claim body is a relative term which renders the claim indefinite.  The term "substantially same" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further using “same” with “substantially” may be an oxymoron because “same” means the same.  For these reasons, claim 18’s metes-and-bounds are unclear under 35 U.S.C. 112(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,830,968 B2.  Although the not patentably distinct from each other because claim 1 (and claims 2-16) of the ‘968 anticipates all features of claim 13 for the current application.  For example, Applicant may have intended to cancel independent claim 13 moving forward.  The subject matter and claimed scope of current claim 13 is generally the same (similar) to claim 1 which was allowed in the parent ‘968 (but broader).  An item-to-item match of presented claim 13 corresponds directly to the same features outlined by claim 1 of ‘968.  Each dependent claim 14-18 is found in ‘968.

Applicant should consider canceling claims 13-18 in order to move prosecution forward with claims 1-12.  Note that additional claims 1-12 of this application do not recite substantially the same invention of ‘968.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Block U.S.P. No. 6,991,892 B2, and further in view of Okumura et al. US 2019/0006532 A1.
Because independent claim 8 is the broadest independent claim presented, this claim will be addressed first.
Figs. 21-22; Claims) a photodetector structure (Figs. 21-22) comprising: a substrate 1502 which inherently includes a “film” (or layer) of semiconductor material as part of the substrate 1502 (note breadth of film); a light absorption layer 1704 on the substrate, the light absorption layer being in contact with the top film of the semiconductor substrate; a coating layer 1902 (from 1800) on the substrate and on the light absorption layer (the coating is at least above and placed on both sides of the absorption layer in Block Figs. 20-21); and an optical waveguide 2000/2100 which penetrates the coating layer (WG is between the coatings on either side of the layer 1704 in Figs. 20-21) and is in contact with an upper surface of the light absorption layer, the optical waveguide being spaced apart from the substrate by the coating layer (see space between WG and SUB).
Regarding independent claim 8, Block ‘892 does not expressly teach that the “light absorption layer” is an epitaxial layer crystal-grown from an upper surface of the semiconductor film.
Okumura et al. US 2019/0006532 A1 teaches (ABS; Figs. 1-3; paragraphs [0018] – [0038]; Claims) a photodetector structure that includes a light absorption layer (102, 204, 304) that is epitaxially grown on an intervening semiconductor film / layer (para [0002], [0018]), and further that such light absorption layer is coupled to an optical waveguide so that photodetection can occur.  Okumura teaches that epitaxial growth of a Ge crystalline layer is known in the art, and this type of method of manufacture during the photolithography process would have been recognized by one having ordinary skill in the art at the time of the effective filing date of the current application. 

A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Okumura ‘532, to use epitaxial growth for the crystal material to make the light absorption layer (for photodetection (PD) property), in the device of Block ‘892 as a recognized and common means of manufacturing an element on chip, the element itself functionally the same (or similar) in operation of the waveguide based PD.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, independent claim 8 is found obvious over Block ‘892 and further in view of Okumura ‘532.
	Regarding dependent claim 9, a lower surface of the waveguide 2000/2100 in Block is higher than a lower surface of the light absorption layer 1704 (Figs. 20-21).
	Regarding claim 12, the waveguide in Block can be silicon nitride (column 8, lines 4-10).

Claims 1-7, 10, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Block U.S.P. No. 6,991,892 B2, further in view of Okumura et al. US 2019/0006532 A1 (rejecting ind. claim 8), and further in view of Nishikata et al. JP 09139520 A.
Regarding independent claim 1, this claim includes each feature of independent claim 8 (see the rejection above in section (17)), but further includes the feature that (1) “the optical waveguide” contacts a “side surface” of the light absorption layer in 
Block ‘892 teaches that (2) a lower surface of the coating layer is either higher than or the same as a lower surface of the light absorption layer (see Figs. 20-21).
Regarding the missing limitation (1) from the Block and further in view of Okumura rejection of claim 8, the prior art of Nishikata JP 09139520 A teaches such features.  Nishikata JP 09139520 A teaches (ABS; Figs. 4A-4C, 14A-14C; corresponding text; Claims) a photodetector structure 10 that includes an optical waveguide 26 coupled to a light absorption layer 24, and in that the optical waveguide contacts both a top surface of the light absorption layer and at least a part of a side surface of the light absorption layer.  See Nishikata ‘520 Figs. 4C and 14C how the optical waveguide part is coupled to the light absorption part.  Coupling the optical waveguide such manner improves direct optical coupling functionality between these two adjacent elements so that light is properly and effectively directed for the photodetector in operation.
Since Block ‘892, Okumura ‘532, and Nishikata ‘520 are all from the same field of endeavor, the purpose disclosed by Nishikata ‘520 would have been recognized in the pertinent art of Block ‘892/Okumura ‘532.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Nishikata ‘520, to couple an optical waveguide to a light absorption layer both at the top surface thereof, but also at least at part of a side surface thereof, in the combined device of Block/Okumura, in KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, independent claim 1 is found obvious over Block/Okumura and further in view of Nishikata ‘520.
Regarding dependent claim 10 (on claim 8), this feature is rejected in claim 1 and rejected under these same reasons with Nishikata as a secondary reference.
Regarding claim 11 (on claim 8), the coating layers 14/28 are lower than the light absorption layer, so that having such coatings being with lower surfaces that the photodetecting material would have been an obvious design choice based on the combination of references Block/Okumura and further in view of Nishikata.  KSR.
	
Regarding dependent claim 2 (on claim 1), a lower surface of the waveguide 2000/2100 in Block is higher than a lower surface of the light absorption layer 1704 (see Figs. 20-21).
	Regarding claim 3, the uppermost surface of the semiconductor film of Block’s substrate is in contact with the lower surface of the coating (Figs. 20-21).
	Regarding claim 4, Fig. 19-21 of Block can be considered as filling a trench with 1704, and also the right part of 1902 has a lower surface higher than the light absorption layer.
Regarding claim 5, the waveguide in Block can be silicon nitride (column 8, lines 4-10).
	Regarding claim 6, the secondary reference to Nishikata meets these same limitations in claim 1, for contacting a part of the side surface.  Note a “part” could be all.
part of the top surface.  Note a “part” could be all, but also that Block’s waveguide contacts the top surface also.
Regarding independent claim 13, and further dependent claims 14-18, these claims recite a different combination of features but are made obvious by the combination of Block, Okumura, and Nishikata.  For those reasons, and discussed in the rejections above to claims 1-7, 10, and 11, all claims 13-18 are found obvious over such combination.  KSR.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure: PTO-892 references A, B, and N are each used herein for rejections (see above).

Applicant may consider formally canceling claims 13-18 (claim 13 being independent) because these claims correspond to the same invention as outlined in the parent ‘864 claims.  See the non-statutory double patenting rejections above, as claims 13 is considered broader than claim 1 of ‘968.  

The Examiner further notes that using frames-of-reference in a claim may be met by different prior art references, even though these references are not identical.  Terms such as “higher than”, “lower than”, “side surface” etc. are all frames of reference.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        September 29, 2021